Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of figs. 1-7 in the reply filed on 4/22/21 is acknowledged.
Claims 9 and 10 are drawn to each of the plurality of first and second light sources including “a cover member” (described in applicants’ specification as element 85 - fig. 12)  This feature is not a part of the applicant’s elected invention of figs 1-7. 
Therefore, claims 9 and 10 are withdrawn from consideration at this time. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13, and 14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,451,225. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claim substantially the same features as noted below.

1. (Currently Amended) A lighting apparatus comprising: a lighting module comprising: a mounting board, a plurality of first light sources and a plurality of second light sources located on the mounting board, wherein the plurality of first light sources and the plurality of second light sources are mixed together on the mounting board,  and wherein a wavelength range and/or a correlated color temperature of the plurality of first light sources is different from a wavelength range and/or a correlated color temperature of the plurality of second light sources, wherein a quantity of the first light sources is greater than a quantity of the second light sources, and wherein a light distribution angle of each of the plurality of second light sources is greater than a light distribution angle of each of the plurality of first light sources, and a light-diffusing plate; wherein the plurality of first light sources and the plurality of second light sources are located between the light-diffusing plate and the mounting board.  
13. (Currently Amended) The lighting apparatus of  claim 1, wherein, based on an interspace (OD) between the light-diffusing plate and the mounting board, an array pitch P1 of the plurality of first light sources on the mounting board and an array pitch P2 of the plurality of second light sources on the mounting board satisfy the following relationship: 
  0.7.ltoreq.OD/P1.ltoreq.2.0 0.2.ltoreq.OD/P2.ltoreq.0.8.
14. (Currently Amended) The lighting apparatus of claim 1, wherein the plurality of first light sources and the plurality of second light sources are arranged so as to be mixed together on the mounting board such that at least some of the first light sources are between some of the second light sources, and at least some of the second light sources are between some of the first light sources.  

2. (Cancelled)  




4. (Currently Amended) The lighting  apparatus of claim 1, wherein each of the plurality of first light sources and each of the plurality of second light sources emit white light, and a correlated color temperature of each of the 

5. (Currently Amended) The lighting apparatus of claim 1, wherein the plurality of first light sources emit white light, and the plurality of second light sources emit monochromatic light.

6. (Currently Amended) The lighting apparatus of claim 1, wherein both the plurality of first light sources and the 
7. (Currently Amended) The lighting apparatus of claim 1, wherein each of the plurality of first light sources has a Lambertian or similar light distribution characteristic.  
8. (Currently Amended) The lighting apparatus of claim 1, wherein each of the plurality of second light sources has a batwing light distribution characteristic.  
9. (Currently Amended) The lighting apparatus of claim 1, wherein each of the plurality of first light sources and each of the plurality of second light sources have a light emitting surface and a cover member covering the light emitting surface.  




11, (Currently Amended) The lighting apparatus of claim 1, wherein the mounting board is a flexible mounting board.  
12. (Cancelled)  

15. (New) The lighting apparatus of claim 13, wherein the array pitch P2 of the plurality of second light sources on the mounting board is larger than the array pitch P1 of the plurality of first light sources on the mounting board.


1. A lighting apparatus comprising: a light-diffusing plate; and a lighting module comprising: a mounting board; a plurality of first light sources located on the mounting board at a location between the light-diffusing plate and the mounting board; and a plurality of second light sources located on the mounting board at a location between the light-diffusing plate and the mounting board; 
wherein the plurality of first light sources and the plurality of second light sources are arranged so as to be mixed together on the mounting board such that at least some of the first light sources are between some of the second light sources, and at least some of the second light sources are between some of the first light sources, 
wherein a wavelength range and/or a correlated color temperature of the plurality of first light sources is different from a wavelength range and/or a correlated color temperature of the plurality of second light sources, wherein a quantity of the plurality of first light sources is greater than a quantity of the plurality of second light sources, and wherein a light distribution angle of each of the plurality of second light sources is greater than a light distribution angle of each of the plurality of first light sources,
 and wherein, based on an interspace (OD) between the light-diffusing plate and the mounting board, an array pitch P1 of the plurality of first light sources on the mounting board and an array pitch P2 of the plurality of second light sources on the mounting board satisfy the following relationships: 0.7.ltoreq.OD/P1.ltoreq.2.0 0.2.ltoreq.OD/P2.ltoreq.0.8. 
    



  3. The lighting apparatus of claim 1, wherein each of the plurality of first light sources and each of the plurality of second light sources emit white light, and a correlated color temperature of each of the plurality of second light sources is lower than a correlated color temperature of each of the plurality of first light sources. 
    
4. The lighting apparatus of claim 1, wherein the plurality of first light sources emit white light, and the plurality of second light sources emit monochromatic light. 
    5. The lighting apparatus of claim 1, wherein both the plurality of first light sources and the plurality of second light sources emit monochromatic light; and wherein a wavelength range of the plurality of first light sources and a wavelength range of the plurality of second light sources are different from each other. 
    6. The lighting apparatus of claim 1, wherein each of the plurality of first light sources has a Lambertian or similar light distribution characteristic. 
    7. The lighting apparatus of claim 1, wherein each of the plurality of second light sources has a batwing light distribution characteristic. 
    8. The lighting apparatus of claim 1, wherein each of the plurality of first light sources and each of the plurality of second light sources have a light emitting surface and a cover member covering the light emitting surface. 
  

    10. The lighting apparatus of claim 1, wherein the mounting board is a flexible mounting board. 






It is noted that the underlined portions of present claims 1, 13, and 14 are the same as portions shown in ‘225 claim 1 (which clearly show the claims are not patentably distinct and thus present claim 1 (as well as 13 and 14) are obvious in view of ‘225 claim 1. 
Present claim 3 is the same as claim 2 of ‘223. 
Present claim 4 is the same as claim 3 of ‘223.
Present claim 5 is the same as claim 4 of ‘223.
Present claim 6 is the same as claim 5 of ‘223.
Present claim 7 is the same as claim 6 of ‘223.
Present claim 8 is the same as claim 7 of ‘223.
Present claim 9 is the same as claim 8 of ‘223.
Present claim 10 is the same as claim 9 of ‘223.

Present claims 13 and 14 are obvious in view of ‘225 claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tachino 9,127,815 in view of Lim US 2006/0267037.
In regard to claim 1, Tachino teaches a lighting apparatus comprising a lighting module comprising a mounting board 4, a plurality of first light sources 3R and a plurality of second light sources 3G located on the mounting board, wherein the plurality of first light sources and the plurality of second light sources are mixed together (note: fig. 6) on the mounting board, wherein a wavelength range and/or a correlated color temperature of the plurality of first light sources is different from a wavelength range and/or a correlated color temperature of the plurality of second light sources, wherein a quantity of the first light sources is greater than a quantity of the second light sources, and wherein a light distribution angle of each of the plurality of second light sources is greater than a light distribution angle of each of the plurality of first light sources (as shown in fig. 4), 

Lim  teaches a light-diffusing plate 130; wherein the plurality of first light sources and the plurality of second light sources (110a-c) are located between the light-diffusing plate 130 and a mounting board. 100.  
Diffuser plate are well known and commonly employed in lighting devices.  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a diffuser plate in Tachino such as taught by Lim. One of ordinary skill in the art would have been motivated to include a diffuser plate in order to improve color mixing and uniformity of the light distribution.
In regard to claim 3, Tachino teaches the plurality of first light sources and the plurality of second light sources are arranged one- dimensionally or two-dimensionally (as shown in fig. 4 and 6).  
In regard to claim 5, Tachino teaches the plurality of first light sources emit white light, and the plurality of second light sources emit monochromatic light (col. 4 lines 46-53).  
In regard to claim 6, Tachino teaches both the plurality of first light sources and the plurality of second light sources emit monochromatic light; and wherein a wavelength range of the plurality of first light sources and a wavelength range of the plurality of second light sources are different from each other (as shown and described in regard to fig. 6)

. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tachino in view of Ellis US 2012/0307490. 
In regard to claim 4, Tachino lacks  each of the plurality of first light sources and each of the plurality of second light sources emit white light, and a correlated color temperature of each of the plurality of second light sources is lower than a correlated color temperature of each of the plurality of first light sources.  
Ellis teaches  a plurality of first light sources and a plurality of second light sources emit white light, and a correlated color temperature of each of the plurality of second light sources is lower than a correlated color temperature of each of the plurality of first light sources [0033].
It would have been obvious to one of ordinary skill in the art to provide for white light sources of different color temperature such as taught by Ellis in a lighting device such as taught by Tachino in order to selectively provide a desired light output as necessitated by particular applications. One would have been motivated to provide warm/cool white LEDs in order to provide improved lighting quality for various applications as well known (such as for retail or makeup lighting).

The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Alter, 105 USPQ 233.
.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tachino and Lim in view of Harbers US 2003/0073495.
In regard to claim 7 and 8, Tachino and Lim teach the invention described above, but lack, each of the plurality of first light sources has a Lambertian or similar light distribution characteristic and/or each of the plurality of second light sources has a batwing light distribution characteristic.  
Harbers teaches lambertian and batwing light distribution characteristics [0021].
It would have been obvious to one of ordinary skill in the art at the time of filing to include batwing and/or lambertian style optics  in Tachino such as taught by Harbers. One of ordinary skill in the art would have been motivated to use batwing or lambertian optics to provide balanced light mixing and control of luminance. 


11 is rejected under 35 U.S.C. 103 as being unpatentable over Tachino and Lim in view of Ng US 2006/0087866. 
Ng, teaches the use of a mounting board  that is a flexible [0021].  
It would have been obvious to one of ordinary skill in the art at the time of filing to use a flexible mounting board in Tachino such as taught by Ng. One of ordinary skill in the art would have been motivated to use a flexible mounting board in order to add versatility, add ease in assembly, and/or  for providing a lower profile (thinner as commonly desireable). 


Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to show or fairly suggest the invention of claim 1 further comprising based on an interspace (OD) between the light-diffusing plate and the mounting board, an array pitch P1 of the plurality of first light sources on the mounting board and an array pitch P2 of the plurality of second light sources on the mounting board satisfy the following relationship:  

    PNG
    media_image1.png
    63
    127
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875